Citation Nr: 1617566	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  09-05 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for ankylosing spondylitis of the thoracolumbar spine prior to May 19, 2008, and an initial rating higher than 40 percent thereafter.

2.  Entitlement to an initial rating higher than 20 percent for right lower extremity radiculopathy.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from March 1999 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted service connection for ankylosing spondylosis of the thoracolumbar spine and assigned a 0 percent rating effective February 1, 2006.

A subsequent October 2007 rating decision from the RO in Togus, Maine, increased the assigned rating to 20 percent effective February 1, 2006.  A January 2012 rating decision from the RO in Roanoke, Virginia, increased the assigned rating to 40 percent effective from May 19, 2008, and assigned a separate 20 percent evaluation for right lower extremity radiculopathy effective from February 1, 2006.  The matter has since remained with the Roanoke RO.

In May 2012, the Board remanded the claims for additional development of a total disability rating based on individual unemployability (TDIU) issue, which the Board found had been raised by the record and was part of the claims for increased ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDING OF FACT

In a January 2012 written statement, the Veteran withdrew his appeal for increased ratings for ankylosis spondylosis and right lower extremity radiculopathy.


CONCLUSION OF LAW

The criteria are met for withdrawal of the claims for higher initial ratings for ankylosis spondylosis of the thoracolumbar spine and right lower extremity radiculopathy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

As noted above, a January 2012 rating decision increased the assigned rating for ankylosing spondylosis to 40 percent effective from May 19, 2008, and assigned a separate 20 percent evaluation for right lower extremity radiculopathy effective from February 1, 2006.  In response, the Veteran submitted a January 2012 statement in which he stated that he had received the decision and that he was satisfied with the increases that VA had granted.  He concluded by stating, "I am hereby withdrawing my appeal from any further consideration and requesting that you close the appeal record."

Despite the Veteran's statement, his claims were remanded by the Board in May 2012.  However, the development requested by the Board was solely related to the inferred TDIU issue, which has since been granted.  No significant development was ordered for the increased ratings for ankylosing spondylosis or right lower extremity radiculopathy currently listed on appeal. 

In light of the Veteran's January 2012 statement, dismissal of the appeal is appropriate.  It is clear from the statement that the Veteran was satisfied with the increases awarded to him in January 2012.  Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issues.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).



ORDER

The appeal is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


